DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/24/2022 has been entered.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 – 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marcu (previously cited), and further in view of Liu (US 2011/0319759 A1)
With respect to independent claim 1, Marcu teaches in Fig. 1 a method for classifying or characterizing a sample, the method comprising:
radiating via Pulsed Nitrogen Laser a sample Artery with at least one light pulse at a predetermined wavelength 337 nm to cause the sample to produce a responsive optical signal;
collecting via Fiber Optics the responsive optical signal from the sample; and
splitting via multiple bandpass and dichroic filters the responsive optical signal at pre-determined wavelength ranges with multiple bandpass and dichroic filters comprising a plurality of spectral filters to obtain a plurality of temporally temporal information as disclosed under 2.3 Time-Resolved Fluorescence Spectroscopy/Imaging – Data Analysis Methods on p. 011106-3 distinct spectral bands corresponding to the plurality of spectral filters,
characterizing, in near real-time see the figure caption of Fig. 1 or real-time, the sample based on the plurality of temporally “temporal information” distinct spectral bands using time-resolved fluorescence spectroscopy “2.3 Time-Resolved Fluorescence Spectroscopy”; see the first paragraph under 2.3 on p. 011106-3.
in Fig. 1 Marcu is silent with a filter wheel in a time-resolved spectroscopy and, therefore, is silent with splitting the responsive optical signal at pre-determined wavelength ranges with a filter wheel comprising a plurality of spectral filters to obtain a plurality of temporally distinct spectral bands corresponding to the plurality of spectral filters. However, in Fig. 2 Marcu teaches an electronically changeable filter wheel to select up to six emission wavelengths see the paragraph on the right column on p. 011106-3. In view of this teaching, it would have been obvious at the time of the claimed invention was filed to modify the teaching of Marcu in order to have a time-resolved fluorescence spectroscopy to separate the fluorescences in different spectral bands.
In addition, Liu discloses time-resolved fluorescence measurements in paragraph [0034] and in Fig. 1 wherein the plurality of temporally split spectral bands is collected with a single pixel collection element PMT and the filter wheel to measure multiple emission wavelengths (see paragraph [0040]). 
This rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case: applying a known technique to a known device (method or product) ready for improvement to yield predictable results or simple substitution of one known, equivalent element for another to obtain predictable results.
With respect to dependent claims 2 – 3, since Marcu teaches time-resolved fluorescence spectroscopy, and, therefore, teaches  wherein each of the temporally distinct spectral bands is time delayed with respect to another and wherein the responsive optical signal comprises one or more of a fluorescence spectrum as disclosed in the figure caption of Fig. 1, a Raman spectrum, an ultraviolet-visible spectrum, or an infrared spectrum.
With respect to dependent claim 4, Marcu teaches wherein the plurality of temporally split spectral bands is collected with a single pixel collection element a single detector as disclosed in the figure caption of Fig. 1.
With respect to dependent claim 5, Marcu teaches wherein the single pixel collection element comprises a photomultiplier tube as disclosed in the fifth paragraph on the right column on p. 011106-2.
With respect to dependent claim 6, Marcu teaches wherein characterizing the sample comprises determining one or more of a concentration or a distribution of a molecule fluorescent biomolecular complexes disclosed on p. 011106-1 (see right column, bottom half) in the sample based on the plurality of temporally distinct spectral bands.
With respect to dependent claim 7, Marcu teaches wherein the molecule comprises an exogenous fluorescent molecule or an endogenous fluorescent molecule endogenous absorbers (e.g. hemoglobin) disclosed in the left column on p. 011106-2.
With respect to dependent claim 8, Marcu teaches wherein the sample is characterized in about 100 ms or less 200 ps as disclosed in the right column on p. 011106-2; see the figure caption of Fig. 1.
With respect to dependent claim 9, Liu teaches in paragraph [0023] encoding an identifier into one or more of the temporally distinct spectral bands using one or more of the spectral filters.
With respect to dependent claim 10, Marcu teaches scanning the at least one light pulse via pulsed nitrogen laser in Fig. 1  across a pre-determined portion of the sample Aorta, Coronary Artery, Carotid Artery on p. 011106-5.
Claims 11 – 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marcu modified by Liu, and further in view of US 2005/0105791 A1 (hereunder Lee).
With respect to dependent claim 11, the teaching of Marcu modified by Liu has been discussed above. Marcu is silent with wherein collecting the responsive optical signal from the sample comprises passing the responsive optical signal through an optical assembly comprising one or more optical components having a numerical aperture of 0.22 or greater.
Lee teaches in paragraph [0142] the optical fiber having a numerical aperture 0.22. In view of this, it would have been obvious at the time of the claimed invention was filed to modify the teaching of Marcu modified by Liu in order to efficiently collect desired light. This rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case: applying a known technique to a known device (method or product) ready for improvement to yield predictable results.
With respect to dependent claims 12 – 13 , because Lee teaches a fiber having a numerical aperture 0.22, Lee teaches wherein the optical assembly is characterized by at least one numerical aperture and a total cross-sectional area for light passage, and wherein a square of the at least one numerical aperture multiplied by the total cross-sectional area is 0.018 mm2 at locations of the optical assembly conveying light and wherein the at least one numerical aperture is of one or more fibers of the optical assembly, and wherein the total cross-sectional area is based on the number of the one or more fibers and the diameter of the one or more fibers.
Claims 10 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marcu modified by Liu, and further in view of US 2016/0374562 A1 (hereunder Vertikov).
With respect to dependent claim 10, Marcu teaches scanning the at least one light pulse via pulsed nitrogen laser in Fig. 1  across a pre-determined portion of the sample Aorta, Coronary Artery, Carotid Artery on p. 011106-5.
In addition, Vertikov teaches in paragraph [0058] raster scanning. In view of this, it would have been obvious at the time of the claimed invention was filed to modify the teaching of Marcu modified by Liu in order to scan desired regions of the sample. This rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case: applying a known technique to a known device (method or product) ready for improvement to yield predictable results.
With respect to dependent claim 14, the teaching of Marcu modified by Liu has been discussed above. Marcu is silent with wherein scanning comprises raster scanning.
paragraph [0058] Vertikov teaches raster scan and in paragraph [0171] time-resolved fluorescent spectroscopy. In view of this, it would have been obvious at the time of the claimed invention was filed to modify the teaching of Marcu modified by Liu in order to perform desired scanning with a known scanning. This rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case: applying a known technique to a known device (method or product) ready for improvement to yield predictable results.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIHO KIM whose telephone number is (571)270-1628.  The examiner can normally be reached on M-F: 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571)272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


KIHO KIM
Primary Examiner
Art Unit 2884



/Kiho Kim/Primary Examiner, Art Unit 2884